Exhibit 10.1

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

April 15, 2015

among

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Authorized Representative under the Existing First Lien Agreement,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Initial Other Authorized Representative,

and

each additional Authorized Representative from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Page ARTICLE I DEFINITIONS SECTION 1.01 Construction; Certain Defined Terms 1
ARTICLE II PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL SECTION
2.01 Priority of Claims 9 SECTION 2.02 Actions with Respect to Shared
Collateral; Prohibition on Contesting Liens 10 SECTION 2.03 No Interference;
Payment Over 11 SECTION 2.04 Automatic Release of Liens; Amendments to First
Lien Security Documents 12 SECTION 2.05 Certain Agreements with Respect to
Bankruptcy or Insolvency Proceedings 13 SECTION 2.06 Reinstatement 14 SECTION
2.07 Insurance 14 SECTION 2.08 Refinancings 15 SECTION 2.09 Possessory
Collateral Agent as Gratuitous Bailee for Perfection 15 ARTICLE III EXISTENCE
AND AMOUNTS OF LIENS AND OBLIGATIONS ARTICLE IV THE COLLATERAL AGENT SECTION
4.01 Appointment and Authority 16 SECTION 4.02 Rights as a First Lien Secured
Party 17 SECTION 4.03 Exculpatory Provisions 17 SECTION 4.04 Reliance by
Collateral Agent 19 SECTION 4.05 Delegation of Duties 19 SECTION 4.06
Resignation of Collateral Agent 19 SECTION 4.07 Non-Reliance on Collateral Agent
and Other First Lien Secured Parties 20 SECTION 4.08 Collateral and Guaranty
Matters 21

 

i



--------------------------------------------------------------------------------

ARTICLE V MISCELLANEOUS SECTION 5.01 Notices 21 SECTION 5.02 Waivers; Amendment;
Joinder Agreements 22 SECTION 5.03 Parties in Interest 23 SECTION 5.04 Survival
of Agreement 23 SECTION 5.05 Counterparts 23 SECTION 5.06 Severability 23
SECTION 5.07 Governing Law 23 SECTION 5.08 Submission to Jurisdiction; Waivers
23 SECTION 5.09 WAIVER OF JURY TRIAL 24 SECTION 5.10 Headings 24 SECTION 5.11
Conflicts 24 SECTION 5.12 Provisions Solely to Define Relative Rights 25 SECTION
5.13 Integration 25

 

ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement’), dated as of April 15, 2015,
among WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the First
Lien Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, including as a result of the occurrence of a Credit
Agreement Effective Date, the “Collateral Agent”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Authorized Representative for the Existing First Lien Secured
Parties (in such capacity and, together with its successors in such capacity,
the “Existing First Lien Representative”), Wilmington Trust, National
Association, as Authorized Representative for the Initial Other First Lien
Secured Parties (in such capacity and, together with its successors in such
capacity, the “Initial Other Authorized Representative”), and each additional
Authorized Representative from time to time party hereto for the Other First
Lien Secured Parties of the Series with respect to which it is acting in such
capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Existing First Lien Representative (for
itself and on behalf of the Existing First Lien Secured Parties), the Initial
Other Authorized Representative (for itself and on behalf of the Initial Other
First Lien Secured Parties) and each additional Authorized Representative (for
itself and on behalf of the Other First Lien Secured Parties of the applicable
Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.



--------------------------------------------------------------------------------

(b) It is the intention of the First Lien Secured Parties of each Series that
the holders of First Lien Obligations of such Series (and not the First Lien
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations and,
without limiting the foregoing, after taking into account the effect of any
applicable intercreditor agreements) on a basis ranking prior to the security
interest of such Series of First Lien Obligations but junior to the security
interest of any other Series of First Lien Obligations or (ii) the existence of
any Collateral for any other Series of First Lien Obligations that is not Shared
Collateral (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of First Lien Obligations, an “Impairment” of
such Series). In the event of any Impairment with respect to any Series of First
Lien Obligations, the results of such Impairment shall be borne solely by the
holders of such Series of First Lien Obligations, and the rights of the holders
of such Series of First Lien Obligations (including, without limitation, the
right to receive distributions in respect of such Series of First Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Existing First Lien Agreement. As used in this
Agreement, the following terms have the meanings specified below:

“Administrative Agent” shall mean, upon the occurrence of the Credit Agreement
Effective Date, the Authorized Representative under the Credit Agreement that
becomes a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.01 of the Collateral Agreement and that is designated
by the Company as the “Administrative Agent” hereunder.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Controlling
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Controlling Representative and (ii) from and after the earlier of
(x) the Discharge of Controlling

 

2



--------------------------------------------------------------------------------

Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative. For the avoidance of
doubt, upon the occurrence of the Credit Agreement Effective Date, the
Administrative Agent shall be the Applicable Authorized Representative (subject
to the preceding sentence).

“Authorized Representative” means (i) in the case of any Existing First Lien
Obligations or the Existing First Lien Secured Parties, the Existing First Lien
Representative, (ii) in the case of the Initial Other First Lien Obligations or
the Initial Other First Lien Secured Parties, the Initial Other Authorized
Representative and (iii) in the case of any Series of Other First Lien
Obligations or Other First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement (including, for the avoidance of
doubt, the Administrative Agent, upon the Credit Agreement Effective Date, on
behalf of the Credit Agreement Obligations and the Credit Agreement Secured
Parties).

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Collateral Agreement” means the Collateral Agreement, dated and effective as of
March 28, 2013, among the Company, as successor by merger to Hexion U.S. Finance
Corp., each Subsidiary Party (as defined therein) party thereto and the
Collateral Agent, as amended, modified or supplemented in accordance with its
terms.

“Company” means Hexion Inc. (f/k/a Momentive Specialty Chemicals Inc.), a New
Jersey corporation, and its successor and assigns.

“Controlling Representative” means (i) prior to the Credit Agreement Effective
Date, the Existing First Lien Representative and (ii) from and after the Credit
Agreement Effective Date, the Administrative Agent.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

 

3



--------------------------------------------------------------------------------

“Credit Agreement” means any Credit Agreement (as defined in the Existing First
Lien Agreement) that is incurred or first becomes effective after the date
hereof that is designated by the Company as the “Credit Agreement” hereunder and
under which the Authorized Representative with respect thereto is designated by
the Company as the “Administrative Agent” hereunder, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time.

“Credit Agreement Effective Date” means the date a Credit Agreement is entered
into and becomes effective.

“Credit Agreement Obligations” means the Other First Lien Obligations arising
under or pursuant to the Credit Agreement and any other loan documents entered
into in connection therewith; provided that such obligations are secured by a
lien on any Shared Collateral that is pari passu with the liens securing the
other First Lien Obligations.

“Credit Agreement Secured Parties” means the holders of any Credit Agreement
Obligations and the Administrative Agent.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of Controlling Obligations” means (i) prior to the Credit Agreement
Effective Date, the Discharge of Existing First Lien Obligations and (ii) from
and after the Credit Agreement Effective Date, the Discharge of Credit Agreement
Obligations.

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Other First Lien
Agreement which has been designated in writing by the Company to the Collateral
Agent and each Authorized Representative as the “Credit Agreement” for purposes
of this Agreement.

 

4



--------------------------------------------------------------------------------

“Discharge of Existing First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the Existing First Lien Obligations with respect to
such Shared Collateral; provided that the Discharge of Existing First Lien
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Existing First Lien Obligations with additional First Lien
Obligations secured by such Shared Collateral under an Other First Lien
Agreement which has been designated in writing by the Company to the Collateral
Agent and each Authorized Representative as the “Existing First Lien Agreement”
for purposes of this Agreement.

“Existing First Lien Agreement” means that certain Indenture, dated as of
March 14, 2012, among the Company, as successor issuer by merger to Hexion U.S.
Finance Corp., the guarantors named therein and the Existing First Lien
Representative, as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time.

“Existing First Lien Obligations” means the Notes Obligations as defined in the
Collateral Agreement.

“Existing First Lien Representative” shall have the meaning assigned to such
term in the introductory paragraph of this Agreement.

“Existing First Lien Secured Parties” means the holders of any Existing First
Lien Obligations and the Existing First Lien Representative.

“Event of Default” shall have the meaning set forth in the Collateral Agreement.

“First Lien Obligations” means, collectively, (i) the Existing First Lien
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (a) the Existing First Lien Secured Parties
and (ii) the Other First Lien Secured Parties with respect to each Series of
Other First Lien Obligations.

“First Lien Security Documents” means the Collateral Agreement and each other
agreement, instrument or document entered into in favor of the Collateral Agent
for purposes of securing any Series of First Lien Obligations.

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
First Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

 

5



--------------------------------------------------------------------------------

“Initial Other First Lien Agreement” means that certain Indenture, dated as of
the date hereof, among the Company, as issuer, the guarantors named therein, and
Wilmington Trust, National Association, as trustee.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
arising under or pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Collateral Agent pursuant to Section 5.01 of
the Collateral Agreement in order to create an additional Series of Other First
Lien Obligations or a Refinancing of any Series of First Lien Obligations.

“Junior Priority Intercreditor Agreements” means, collectively, (i) the Amended
and Restated Intercreditor Agreement, dated as of January 31, 2013, among
JPMorgan Chase Bank, N.A., as agent under the ABL Facility (as defined in the
Collateral Agreement) and intercreditor agent, Wilmington Trust, National
Association, as senior-priority agent for the holders of Existing First Lien
Obligations, Wilmington Trust, National Association (as successor by merger to
Wilmington Trust FSB), as senior-priority agent for the holders of the Existing
Senior Secured Notes, Wilmington Trust Company, as second-priority agent for the
holders of the Existing Second Lien Notes, the Issuer and each subsidiary
guarantor, as it may have been or may be amended, restated, supplemented or
otherwise modified or replaced from time to time in accordance with the
Indenture, and (ii) the Intercreditor Agreement, dated as of January

 

6



--------------------------------------------------------------------------------

29, 2010, among JPMorgan Chase Bank, N.A., as agent under the ABL Facility and
intercreditor agent, Wilmington Trust, National Association, as senior-priority
agent for the holders of Existing First Lien Notes, Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as second-priority
agent for the holders of the Existing Senior Secured Notes, the Issuer and each
subsidiary guarantor, as it may have been or may be amended, restated,
supplemented or otherwise modified or replaced from time to time in accordance
with the Indenture.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of First Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of First Lien Obligations with respect to such Shared
Collateral (disregarding the Series of First Lien Obligations for which the then
Controlling Representative is the Authorized Representative).

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First Lien
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Other First Lien Agreement
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Agreement; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Applicable Authorized Representative or
the Collateral Agent has commenced and is diligently pursuing any enforcement
action with respect to

 

7



--------------------------------------------------------------------------------

such Shared Collateral or (2) at any time the Grantor that has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Other First Lien Agreement” shall have the meaning given to the term “Other
First Priority Agreement” by the Collateral Agreement and shall include the
Initial Other First Lien Agreement and, on and after the Credit Agreement
Effective Date, the Credit Agreement.

“Other First Lien Obligations” shall have the meaning given to the term “Other
First Priority Obligations” by the Collateral Agreement and shall include the
Initial Other First Lien Obligations and, on and after the Credit Agreement
Effective Date, the Credit Agreement Obligations.

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties and, on and after the
Credit Agreement Effective Date, the Credit Agreement Secured Parties.

“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Existing First Lien Agreement, (ii) the
Initial Other First Lien Agreement and (iii) each Other First Lien Agreement,
including, from and after the Credit Agreement Effective Date, the Credit
Agreement and each other loan document entered into in connection therewith.

 

8



--------------------------------------------------------------------------------

‘‘Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Existing First Lien Secured Parties (in their capacities as such),
(ii) the Initial Other First Lien Secured Parties (in their capacity as such)
and (iii) the Other First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Other First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Existing First Lien Obligations, (ii) the Initial Other First Lien Obligations
and (iii) the Other First Lien Obligations incurred pursuant to any Other First
Lien Agreement (other than the Initial Other First Lien Agreement), which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or the Collateral Agent on behalf of such holders) hold a valid
and perfected security interest or Lien (including, without limitation, in
respect of equity interests of Foreign Subsidiaries directly owned by any
Grantor that have been pledged as Collateral) at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of First Lien Obligations
that hold a valid and perfected security interest or Lien in such Collateral at
such time and shall not constitute Shared Collateral for any Series which does
not have a valid and perfected security interest or Lien in such Collateral at
such time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Collateral Agent or any First
Lien Secured Party is taking action to enforce rights in respect of any Shared
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any such Collateral by any First Lien Secured Party or received
by the Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied by the Collateral Agent in the order specified in Section 4.02 of the
Collateral Agreement. Notwithstanding the

 

9



--------------------------------------------------------------------------------

foregoing, with respect to any Shared Collateral for which a third party (other
than a First Lien Secured Party and, without limiting the foregoing, after
taking into account the effect of any applicable intercreditor agreements) has a
lien or security interest that is junior in priority to the security interest of
any Series of First Lien Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
First Lien Obligations with respect to which such Impairment exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b) hereof), each First Lien Secured Party
hereby agrees that the Liens securing each Series of First Lien Obligations on
any Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a)With respect to any Shared Collateral, (i) notwithstanding Section 2.01, only
the Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), and then only on the instructions of the Applicable
Authorized Representative, (ii) the Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall, or shall instruct
the Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether

 

10



--------------------------------------------------------------------------------

under any First Lien Security Document, applicable law or otherwise, it being
agreed that only the Collateral Agent, acting on the instructions of the
Applicable Authorized Representative and in accordance with the applicable First
Lien Security Documents, shall be entitled to take any such actions or exercise
any such remedies with respect to Shared Collateral. Notwithstanding the equal
priority of the Liens, the Collateral Agent (acting on the instructions of the
Applicable Authorized Representative) may deal with the Shared Collateral as if
such Applicable Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party or any other exercise by the Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party of any
rights and remedies relating to the Shared Collateral or to cause the Collateral
Agent to do so. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, Collateral Agent or any Authorized
Representative with respect to any Collateral not constituting Shared
Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any Other First
Lien Agreement) other than pursuant to the First Lien Security Documents, and by
executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of First Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any of the Collateral Agent or
any Authorized Representative to enforce this Agreement or (ii) the rights of
any First Lien Secured Party from contesting or supporting any other Person in
contesting the enforceability of any Lien purporting to secure First Lien
Obligations constituting unmatured interest pursuant to Section 502(b)(2) of the
Bankruptcy Code.

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any First
Lien Secured Party from challenging or questioning the

 

11



--------------------------------------------------------------------------------

validity or enforceability of any First Lien Obligations constituting unmatured
interest or the validity of any Lien relating thereto pursuant to
Section 502(b)(2) of the Bankruptcy Code; (ii) it will not take or cause to be
taken any action the purpose or intent of which is, or could be, to interfere,
hinder or delay, in any manner, whether by judicial proceedings or otherwise,
any sale, transfer or other disposition of the Shared Collateral by the
Collateral Agent, (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Collateral Agent or any other First Lien Secured Party
to exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Collateral Agent or any other First Lien Secured Party of any
right, remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Collateral Agent or any other First Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Collateral Agent, any Applicable Authorized Representative or
any other First Lien Secured Party shall be liable for any action taken or
omitted to be taken by the Collateral Agent, such Applicable Authorized
Representative or other First Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Collateral Agent or any other First
Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First Lien Obligations, then it shall hold
such Shared Collateral, proceeds or payment in trust for the other First Lien
Secured Parties and promptly transfer such Shared Collateral, proceeds or
payment, as the case may be, to the Collateral Agent, to be distributed by the
Collateral Agent in accordance with the provisions of Section 2.01(a) hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Collateral Agent in accordance with the provisions of this Agreement, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of the Collateral Agent for the benefit of each Series of
First Lien Secured Parties upon such Shared Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Shared Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

 

12



--------------------------------------------------------------------------------

(b) Each First Lien Secured Party agrees that the Collateral Agent may enter
into any amendment (and, upon request by the Collateral Agent, each Authorized
Representative shall sign a consent to such amendment) to any First Lien
Security Document (including, without limitation, to release Liens securing any
Series of First Lien Obligations) so long as such amendment, subject to clause
(d) below, is permitted by the terms of each then extant Secured Credit
Document. Additionally, each First Lien Secured Party agrees that the Collateral
Agent may enter into any amendment (and, upon request by the Collateral Agent,
each Authorized Representative shall sign a consent to such amendment) to any
First Lien Security Document solely as such First Lien Security Document relates
to a particular Series of First Lien Obligations (including, without limitation,
to release Liens securing such Series of First Lien Obligations) so long as
(x) such amendment is in accordance with the Secured Credit Document pursuant to
which such Series of First Lien Obligations was incurred and (y) such amendment
does not adversely affect the First Lien Secured Parties of any other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

(d) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.04, the Collateral Agent may conclusively rely on a
certificate of an officer of the Company stating in good faith that such
amendment is permitted by Section 2.04(b) above.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling

 

13



--------------------------------------------------------------------------------

Secured Party will subordinate its Liens with respect to such Shared Collateral
on the same terms as the Liens of the Controlling Secured Parties (other than
any Liens of any First Lien Secured Parties constituting DIP Financing Liens)
are subordinated thereto, and (ii) to the extent that such DIP Financing Liens
rank pari passu with the Liens on any such Shared Collateral granted to secure
the First Lien Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Shared Collateral as set forth herein), in each case so long as (A) the First
Lien Secured Parties of each Series retain the benefit of their Liens on all
such Shared Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding, with the same priority
vis-a-vis all the other First Lien Secured Parties (other than any Liens of the
First Lien Secured Parties constituting DIP Financing Liens) as existed prior to
the commencement of the Bankruptcy Case, (B) the First Lien Secured Parties of
each Series are granted Liens on any additional collateral pledged to any First
Lien Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-a-vis the
First Lien Secured Parties as set forth in this Agreement, (C) if any amount of
such DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection is applied pursuant to Section 2.01(a) of this Agreement; provided
that the First Lien Secured Parties of each Series shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the First Lien Secured Parties of such Series or its
Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United States Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

 

14



--------------------------------------------------------------------------------

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination or not make any determination by such
method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it

 

15



--------------------------------------------------------------------------------

in accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any First Lien Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints
Wilmington Trust, National Association (and any successor thereto, including the
Administratrive Agent) to act on its behalf as the Collateral Agent hereunder
and under each of the other First Lien Security Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
including for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Grantor to secure any of the First Lien Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 4.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Applicable
Authorized Representative), shall be entitled to the benefits of all provisions
of this Article IV and Section 7.07 of the Existing First Lien Agreement and the
equivalent provision of any Other First Lien Agreement (as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” under
the First Lien Security Documents) as if set forth in full herein with respect
thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the Non-Controlling Secured Obligations.
Without limiting the foregoing, each Non-Controlling Secured Party agrees that
none of the Collateral Agent, the Applicable Authorized Representative or any
other First Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the First Lien
Secured Parties waives any claim it may now or hereafter have against the
Collateral Agent or the Authorized Representative of any other Series of First
Lien Obligations or any other First Lien Secured Party of any other Series
arising out of

 

16



--------------------------------------------------------------------------------

(i) any actions which the Collateral Agent, any Authorized Representative or any
First Lien Secured Party takes or omits to take (including, actions with respect
to the creation, perfection or continuation of Liens on any Collateral, actions
with respect to the foreclosure upon, sale, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the First Lien Obligations from
any account debtor, guarantor or any other party) in accordance with the First
Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05 of this
Agreement, any borrowing by, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code by, the Company or any
of its subsidiaries, as debtor-in-possession. Notwithstanding any other
provision of this Agreement, the Collateral Agent shall not accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
First Lien Obligations for whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a First Lien Secured Party under any Series of First Lien Obligations that it
holds as any other First Lien Secured Party of such Series and may exercise the
same as though it were not the Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “Existing First Lien
Secured Party”, “Existing First Lien Secured Parties”, “Credit Agreement Secured
Party”, “Credit Agreement Secured Parties”, “Other First Lien Secured Party” or
“Other First Lien Secured Parties” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Collateral Agent hereunder and without any duty to
account therefor to any other First Lien Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First Lien Security Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing;

 

17



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to any
First Lien Security Document or applicable law;

(iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

(iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Company stating that
such action is permitted by the terms of this Agreement. The Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event of
Default is given to the Collateral Agent by the Authorized Representative of
such First Lien Obligations or the Company;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other First Lien Security
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the First Lien
Security Documents, (v) the value or the sufficiency of any Collateral for any
Series of First Lien Obligations, or (v) the satisfaction of any condition set
forth in any Secured Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent;

(vi) shall not have any fiduciary duties or contractual obligations of any kind
or nature under any Other First Lien Agreement (but shall be entitled to all
protections provided to the Collateral Agent therein);

(vii) with respect to the Existing First Lien Agreement, any Other First Lien
Agreement or any First Lien Security Document, may conclusively assume that the
Grantors have complied with all of their obligations thereunder unless advised
in writing by the Authorized Representative thereunder to the contrary
specifically setting forth the alleged violation; and

 

18



--------------------------------------------------------------------------------

(viii) may conclusively rely on any certificate of an officer of the Company
provided pursuant to Section 2.04(d) hereof.

(b) Each First Lien Secured Party acknowledges that, in addition to acting as
the initial Collateral Agent, Wilmington Trust, National Association also serves
as trustee under the Existing First Lien Agreement and each First Lien Secured
Party hereby agrees not to assert any claim (including as a result of any
conflict of interest) against Wilmington Trust, National Association, or any
successor (including the Administrative Agent), arising from its role as
representative under the Existing First Lien Agreement (or Credit Agreement, as
applicable) so long as Wilmington Trust, National Association or any such
successor is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.

SECTION 4.04 Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. The Collateral Agent may consult with legal counsel (who may
include, but shall not be limited to counsel for the Company or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Collateral Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
First Lien Security Document by or through any one or more sub-agents appointed
by the Collateral Agent. The Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent.

SECTION 4.06 Resignation of Collateral Agent. The Collateral Agent may at any
time give notice of its resignation as Collateral Agent under this Agreement and
the other First Lien Security Documents to each Authorized Representative and
the Company. Upon receipt of any such notice of resignation, the Applicable
Authorized Representative shall have the right (subject, unless an Event of
Default relating to a payment default or the commencement of an Insolvency or
Liquidation Proceeding has occurred and is continuing, to the consent of the
Company (not to be unreasonably withheld or delayed)), to appoint a successor,
which shall be a bank or trust company with an office in the United States, or
an Affiliate of any such

 

19



--------------------------------------------------------------------------------

bank or trust company with an office in the United States. If no such successor
shall have been so appointed by the Applicable Authorized Representative and
shall have accepted such appointment within 10 days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the First Lien Secured Parties, appoint a successor
Collateral Agent meeting the qualifications set forth above; provided that if
the Collateral Agent shall notify the Company and each Authorized Representative
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other First Lien Security Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
First Lien Secured Parties under any of the First Lien Security Documents, the
retiring Collateral Agent shall continue to hold such collateral security solely
for purposes of maintaining the perfection of the security interests of the
First Lien Secured Parties therein until such time as a successor Collateral
Agent is appointed but with no obligation to take any further action at the
request of the Applicable Authorized Representative, any other First Lien
Secured Parties or any Grantor) and (b) all payments, communications and
determinations provided to be made by, to or through the Collateral Agent shall
instead be made by or to each Authorized Representative directly, until such
time as the Applicable Authorized Representative appoints a successor Collateral
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Collateral Agent hereunder and under the First Lien
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the other First Lien Security
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Collateral Agent’s resignation hereunder and under
the First Lien Security Documents, the provisions of this Article, Section 7.07
of the Existing First Lien Agreement and the equivalent provision of any Other
First Lien Agreement shall continue in effect for the benefit of such retiring
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent. Upon any notice of resignation
of the Collateral Agent hereunder and under the other First Lien Security
Documents, the Company agrees to use commercially reasonable efforts to transfer
(and maintain the validity and priority of) the Liens in favor of the retiring
Collateral Agent under the First Lien Security Documents to the successor
Collateral Agent as promptly as practicable.

SECTION 4.07 Non-Reliance on Collateral Agent and Other First Lien Secured
Parties. Each First Lien Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any Authorized Representative or
any other First Lien Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First Lien Secured Party also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own

 

20



--------------------------------------------------------------------------------

decisions in taking or not taking action under or based upon this Agreement, any
other Secured Credit Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 4.08 Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the Collateral Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 of
this Agreement or upon receipt of a written request from the Company stating
that the releases of such Lien is permitted by the terms of each then extant
Secured Credit Document;

(b) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from the Company stating that such
release is permitted by the terms of each then extant Secured Credit Document.

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent, to it at:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Attention: Hexion Administrator

Telephone: 612-217-5632

Telecopier: 612-217-5651

E-mail: jschweiger@wilmingtontrust.com;

(b) if to the Existing First Lien Representative, to it at:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Attention: Hexion Administrator

Telephone: 612-217-5632

Telecopier: 612-217-5651

E-mail: jschweiger@wilmingtontrust.com;

 

21



--------------------------------------------------------------------------------

(c) if to the Initial Other Authorized Representative, to it at:

Wilmington Trust, National Association

Global Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Attention: Hexion Administrator

Telephone: 612-217-5632

Telecopier: 612-217-5651

E-mail: jschweiger@wilmingtontrust.com;

(d) if to any additional Other Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

22



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent.

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.01 of the
Collateral Agreement and upon such execution and delivery, such Authorized
Representative and the Other First Lien Secured Parties and Other First Lien
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other First Lien
Security Documents applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 5.08 Submission to Jurisdiction; Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

 

23



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the state and federal courts located in New York County
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATNE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts.

(a) In the event of any conflict between the terms of this Agreement and the
terms of any of the other Secured Credit Documents or First Lien Security
Documents, the terms of this Agreement shall govern.

 

24



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5.11(a) above, in the event of any conflict between
the terms of this Agreement and the terms of a Junior Priority Intercreditor
Agreement, the terms of such Junior Priority Intercreditor Agreements, as
applicable, shall govern.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Existing First Lien Agreement or any Other First Lien
Agreements), and none of the Company or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent, any or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

[Remainder of this page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Collateral Agent

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Existing First Lien Representative

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Initial Other Authorized Representative

By:

/s/ Jane Schweiger

Name: Jane Schweiger Title:   Vice President

[First Lien Intercreditor Agreement]